Citation Nr: 1327493	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  05-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to June 1970, which included service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in July 2004, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2008 and January 2010, the Board remanded the claim for further development.  In a decision in September 2010, the Board denied the claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued a Memorandum Decision vacating the Board's decision and remanding the appeal to the Board for development consistent with the Court's Decision.  In May 2013, the Board remanded the claim for further development.

In July 2013, the Veteran's representative stated that the Veteran had no additional evidence to submit and requested that the case be transferred to the Board, waiving the time period for submitting additional evidence and argument after the issuance of the supplemental statement of the case in July 2013. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

As set forth in the Court's Memorandum Decision, the Board is to obtain a new VA medical opinion to determine whether the Veteran currently has diabetes mellitus, type 2, and the examination must be performed in the manner outlined by the Court.




In June 2013, a VA examination was conducted, but the examination is inadequate because the June 2013 test results for diabetes were not interpreted by the VA examiner and the Board is unable to rely on the bare laboratory findings to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician, who has not previously examined the Veteran, to determine whether the Veteran has diabetes mellitus, type 2.  See healthquality.va.gov/diabetes/DM2010_FUL-v4e.pdf.

a).  In making a diagnosis of diabetes mellitus, the VA examiner is asked to consider the following guidelines, for the diagnosis.  

A Fasting Plasma Glucose (FPG) =126 mg/dL (7.0 mmol/L) on two occasions; or, 

Hemoglobin A1c (HA1c) = 6.5% and FPG =126 mg/dL (7.0 mmol/L); or

HbA1c =7% on two occasions. 

Normal is FPG <100 mg/dL or HbA1c < 5.7%.  

b).  If the test results are FPG =100 mg/dL and less <126mg/dL on two occasions OR HbA1c = 5.7% and FPG =100 mg/dL and <126mg, please explain the term pre-diabetes.  [The test results in June 2013 were FPG of 107 and HbA1c of 6.3%]. 


c).  Ask the Veteran whether he has taken metformin since June 2013, and, if so, what affect, if any, does the medication have on the test results. 

2.  After the development has been completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


